Case 1:16-cv-00861-ALC Document 121 Filed 08/01/19 Page 1of1

USDC SDNY
ONICALLY
WESTERMAN BALL EDERER OED ELECTR
MILLER ZUCKER & SHARFSTEIN, LLP DOCH:

 

DATE FILED: C-|-1%

Michael B. Weitman

Ext. 461]
DUWwelumaneewestermanllp.com

 

July 31, 2019

United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Attn: Judge Andrew L. Carter, Jr,

Re: Commodities & Minerals Enterprise Ltd. v.
CVG Ferrominera Orinoco, C.A.
Case No: _16-cv-861

Dear Judge Carter:

J am an attorney now associated with Westerman Ball Ederer Miller Zucker and
Sharfstein, LLP. I was representing Commodities & Minerals Enterprise Ltd. in the above
matter. Please allow this letter to serve as my request that the court remove me from electronic
notification on the case. The reason for this request is that I am no longer working at Seward &
Kissel, LLP.

Thank you for your time and attention in this matter.
Very truly yours,

. s/ Michael B. Weitman
he application is vi ranted. Michael B. Weitman

fp nied. Q

Andrew L. Carter Jr, U.S.D.J.
2046787 Dated: Pruqus+ 2014
NY, New York

 

 

ATTORNEYS AT LAW 1201 RXR PLAZA, UNIONDALE, NY 11556
T: 516.622.9200 | F: 516.622.9212 | WWW.WESTERMANLLP.COM

 
